EXHIBIT 10.1
Amended Form made by and between Mellanox Technologies, Ltd. and each of its
directors and executive officers
INDEMNIFICATION UNDERTAKING
dated as of [                    ], 2009
from Mellanox Technologies Ltd. to [                                        ]
(the “Office Holder”)
     In respect of your service as a director or office holder of Mellanox
Technologies Ltd. (the “Company”), the Company desires to provide for your
indemnification to the fullest extent permitted by law. To that end, the Company
hereby agrees as follows:
     1. The Company hereby undertakes to indemnify you to the maximum extent
permitted by the Companies Law — 1999 (the “Companies Law”)1 in respect of the
following:
          1.1 any financial obligation imposed on you in favor of another person
by, or expended by you as a result of, a court judgment, including a settlement
or an arbitrator’s award approved by court, in respect of any act or omission
(“action”) taken or made by you in your capacity as a director or office holder
of the Company;
          1.2 all reasonable litigation expenses, including reasonable
attorneys’ fees, expended by you or charged to you by a court, in a proceeding
instituted against you by the Company or on its behalf or by another person, or
in any criminal proceedings in which you are acquitted, or in any criminal
proceedings of a crime which does not require proof of mens rea (criminal
intent) in which you are convicted, all in respect of actions taken by you in
your capacity as a director or officer of the Company; and
          1.3 all reasonable litigation expenses, including reasonable
attorneys’ fees, expended by you due to an investigation or a proceeding
instituted against you by an authority qualified to conduct such investigation
or proceeding, where such investigation or proceeding is concluded without the
filing of an indictment against you (as defined in the Companies Law) and
without any financial obligation imposed on you in lieu of criminal proceedings
(as defined in the Companies Law), or that is concluded without your indictment
but with a financial obligation imposed on you in lieu of criminal proceedings
with respect to a crime that does not require proof of mens rea (criminal
intent), all in respect of actions taken by you in your capacity as a director
or office holder of the Company;
     2. The Company will not indemnify you for any amount you may be obligated
to pay in respect of:
          2.1 a breach of your duty of loyalty to the Company, except, to the
extent permitted by the Companies Law, for a breach of a duty of loyalty to the
Company while acting in good faith and having reasonable cause to assume that
such act would not prejudice the interests of the Company;
          2.2 a willful or reckless breach of the your duty of care to the
Company;
          2.3 an action taken or omission by you with the intent of unlawfully
realizing personal gain;
          2.4 a fine or penalty imposed upon you for an offense; and
          2.5 a counterclaim brought by the Company or in its name in connection
with a claim against the Company filed by you, other than by way of defense or
by way of third party notice in connection with a claim brought against you by
the Company, or in specific cases in which the Company’s Board of Directors has
approved the initiation or bringing of such suit by you, which approval shall
not be unreasonably withheld.
     3. The Company will make available all amounts payable to you in accordance
with Section 1 above on the date on which such amounts are first payable by you
(“Time of Indebtedness”), including with respect to any claim against you
initiated by the Company or in its right, and with respect to items referred to
in Sections 1.2 and 1.3 above, not later than the date on which the applicable
court renders its decision. Advances given to cover legal expenses in criminal
proceedings will be repaid by you to the Company, if you are found guilty of a
crime which requires proof of criminal intent. Other advances will be repaid by
you to the Company if it is determined that you are not lawfully entitled to
such indemnification. As part of the aforementioned undertaking, the
 

1   All terms which are not defined in this Indemnification Undertaking shall
have the meaning subscribed to them in the Companies Law.





--------------------------------------------------------------------------------



 



Company will make available to you any security or guarantee that you may be
required to post in accordance with an interim decision given by a court or an
arbitrator, including for the purpose of substituting liens imposed on your
assets.
     4. The Company will indemnify you even if at the Time of Indebtedness you
are no longer a director or office holder of the Company provided that the
obligations with respect to which you will be indemnified hereunder are in
respect of actions taken by you while you were a director or office holder of
the Company as aforesaid, and in such capacity.
     5. The indemnification will be limited to the expenses mentioned in
Sections 1.2 and 1.3 (pursuant and subject to Section 3 and insofar as
indemnification with respect thereto is not restricted by law or by the
provisions of Section 2 above) and to the expenses mentioned in Section 1.1
above insofar as they result from, or are connected to, events and circumstances
set forth in Schedule A hereto, which are deemed by the Company’s Board of
Directors, based on the current activity of the Company, to be foreseeable as of
the date hereof.
     6. The total amount of indemnification that the Company undertakes towards
all of the Company office holders whom the Company has resolved to indemnify,
jointly and in the aggregate, shall not exceed, during the course of the
Company’s existence, 50% (fifty percent) of the Company’s net assets, measured
by the balance sheet of the Company last published prior to the time that notice
is provided to the Company.
     7. The Company will not indemnify you for any liability with respect to
which you have received payment by virtue of an insurance policy or another
indemnification agreement other than for amounts which are in excess of the
amounts actually paid to you pursuant to any such insurance policy or other
indemnity agreement (including deductible amounts not covered by insurance
policies), within the limits set forth in Section 6 above.
     8. Subject to the provisions of Sections 6 and 7 above, the indemnification
hereunder will, in each case, cover all sums of money that you will be obligated
to pay, in those circumstances for which indemnification is permitted under the
law and under this Indemnification Undertaking.
     9. The Company will be entitled to any amount collected from a third party
in connection with liabilities indemnified hereunder.
     10. In all indemnifiable circumstances, indemnification will be subject to
the following:
          10.1 You shall promptly notify the Company of any legal proceedings
initiated against you and of all possible or threatened legal proceedings
without delay following your first becoming aware thereof, however, your failure
to notify the Company as aforesaid shall not derogate from your right to be
indemnified as provided herein (except to the extent that such failure to notify
causes the Company damages). You shall deliver to the Company, or to such person
as it shall advise you, without delay all documents you receive in connection
with these proceedings. Similarly, you must advise the Company on an ongoing and
current basis concerning all events which you suspect may give rise to the
initiation of legal proceedings against you in connection with your actions or
omissions as a director or office holder of the Company.
          10.2 Other than with respect to proceedings that have been initiated
against you by the Company or in its name, the Company shall be entitled to
undertake the conduct of your defense in respect of such legal proceedings
and/or to hand over the conduct thereof to any attorney which the Company may
choose for that purpose, except to an attorney who is not, upon reasonable
grounds, acceptable to you. The Company shall notify you of any such decision to
defend with ten (10) calendar days of receipt of notice of any such proceeding.
The Company and/or the attorney as aforesaid shall be entitled, within the
context of the conduct as aforesaid, to conclude such proceedings, all as it
shall see fit, including by way of settlement. At the request of the Company,
you shall execute all documents required to enable the Company and/or its
attorney as aforesaid to conduct your defense in your name, and to represent you
in all matters connected therewith, in accordance with the aforesaid. For the
avoidance of doubt, in the case of criminal proceedings the Company and/or the
attorneys as aforesaid will not have the right to plead guilty in your name or
to agree to a plea-bargain in your name without your consent. However, the
aforesaid will not prevent the Company and/or its attorneys as aforesaid, with
the approval of the Company, to come to a financial arrangement with a plaintiff
in a civil proceeding without your consent so long as such arrangement will not
be an admittance of an occurrence not indemnifiable pursuant to this
Indemnification Undertaking and/or pursuant to law. The Company shall not,
without your prior written consent, consent to the entry of any judgment against
you or enter into any settlement or compromise which (i) includes an admission
of your fault, (ii) does not include, as an unconditional term thereof, the full
release of you from all liability in respect of such proceeding or (iii) is not
fully indemnifiable pursuant to this Indemnification Undertaking and/or pursuant
to law. This paragraph shall not apply to a proceeding brought by you under
Section 10.7 below.

2



--------------------------------------------------------------------------------



 



          10.3 You will fully cooperate with the Company and/or any attorney as
aforesaid in every reasonable way as may be required of you within the context
of their conduct of such legal proceedings, including but not limited to the
execution of power(s) of attorney and other documents, provided that the Company
shall cover all costs incidental thereto such that you will not be required to
pay the same or to finance the same yourself.
          10.4 Notwithstanding the provisions of Sections 10.2 and 10.3 above,
(i) if in a proceeding to which you are a party by reason of your status as a
director or officer of the Company and the named parties to any such proceeding
include both you and the Company or any subsidiary of the Company, a conflict of
interest or potential conflict of interest (including the availability to the
Company and its subsidiary, on the one hand, and you, on the other hand, of
different or inconsistent defenses or counterclaims) exists between you and the
Company, or (ii) if the Company fails to assume the defense of such proceeding
in a timely manner, you shall be entitled to be represented by separate legal
counsel, which shall represent other persons similarly situated, of the
Company’s choice and reasonably acceptable to you and other person’s choice, at
the expense of the Company. In addition, if the Company fails to comply with any
of its material obligations under this Indemnification Undertaking or in the
event that the Company or any other person takes any action to declare this
Indemnification Undertaking void or unenforceable, or institutes any action,
suit or proceeding to deny or to recover from you the benefits intended to be
provided to you hereunder, except with respect to such actions, suits or
proceedings brought by the Company that are resolved in favor of the Company,
you shall have the right to retain counsel of your choice, and reasonably
acceptable to the Company and at the expense of the Company, to represent you in
connection with any such matter.
          10.5 If, in accordance with Section 10.2 (but subject to
Section 10.4), the Company has taken upon itself the conduct of your defense,
the Company will have no liability or obligation pursuant to this
Indemnification Undertaking or the above resolutions to indemnify you for any
legal expenses, including any legal fees, that you may expend in connection with
your defense, unless (i) the Company shall not have assumed the conduct of your
defense as contemplated, (ii) the Company refers the conduct of your defense to
an attorney who is not, upon reasonable grounds, acceptable to you, (iii) the
named parties to any such action (including any impleaded parties) include both
you and the Company, and joint representation is inappropriate under applicable
standards of professional conduct due to a conflict of interest between you and
the Company, or (iv) the Company shall agree to such expenses in either of which
events all reasonable fees and expenses of your counsel shall be borne by the
Company.
          10.6 The Company will have no liability or obligation pursuant to this
Indemnification Undertaking to indemnify you for any amount expended by you
pursuant to any compromise or settlement agreement reached in any suit, demand
or other proceeding as aforesaid without the Company’s consent to such
compromise or settlement.
          10.7 If required by law, the Company’s authorized organs will consider
the request for indemnification and the amount thereof and will determine if you
are entitled to indemnification and the amount thereof. In the event that you
make a request for payment of an amount of indemnification hereunder or a
request for an advancement of indemnification expenses hereunder and the Company
fails to determine your right to indemnification hereunder or fails to make such
payment or advancement, you may petition any court which has jurisdiction to
enforce the Company’s obligations hereunder. The Company agrees to reimburse you
in full for any reasonable expenses incurred by you in connection with
investigating, preparing for, litigating, defending or settling any action
brought by you under the immediately preceding sentence, except where such
action or any claim or counterclaim in connection therewith is resolved in favor
of the Company.
     11. The Company hereby exempts you, to the fullest extent permitted by law,
from any liability for damages caused as a result of a breach of your duty of
care to the Company, provided that in no event shall you be exempt with respect
to any actions listed in Section 2 above or breach of your duty of care in
connection with distribution of Company’s assets.
     12. The Company undertakes that in the event of a Change in Control (as
defined below) of the Company, the Company’s obligations under this
Indemnification Undertaking shall continue to be in effect following such Change
in Control, and the Company shall take all reasonable necessary action to ensure
that the party acquiring control of the Company shall independently undertake to
continue in effect such Indemnification Undertaking, to maintain the provisions
of the Articles of Association allowing indemnification and to indemnify you in
the event that the Company shall not have sufficient funds or otherwise shall
not be able to fulfill its obligations hereunder. For purposes of this
Indemnification Undertaking, a “Change in Control” shall be deemed to have
occurred if: (i) any “Person” (as such term is used in Sections 13(d) and 14(d)
of the U.S. Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or a corporation owned directly or indirectly by the
shareholders of the Company in substantially the same proportions as their
ownership of shares of the Company, is or becomes the “Beneficial Owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 15% or more of the total voting power
represented by the Company’s then outstanding voting securities; or (ii) during
any period of two consecutive years (not including any period prior to the
execution

3



--------------------------------------------------------------------------------



 



of this Indemnification Undertaking), individuals who at the beginning of such
period constitute the Board of Directors of the Company and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in clause (i), (iii) or
(iv) of this Section 12) whose election by the Board of Directors or nomination
for election by the Company’s shareholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
of the members of the Board of Directors; or (iii) a merger or consolidation of
the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 51% of
the combined voting power of the voting securities of the surviving entity
outstanding immediately after such merger or consolidation and with the power to
elect at least a majority of the Board of Directors or other governing body of
such surviving entity; or (iv) the shareholders of the Company approve a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all the Company’s assets; or (v) there
occurs any other event of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A (or a response to any
similar item on any similar schedule or form) promulgated under the Exchange
Act, whether or not the Company is then subject to such reporting requirement.
     13. The Company undertakes that if there is a Change in Control of the
Company then with respect to all matters thereafter arising concerning your
rights to payments under this Indemnification Undertaking or any other agreement
or under the Company’s Articles of Association as now or hereafter in effect,
the Company shall seek legal advice only from Independent Legal Counsel (as
defined below) selected by the Company and approved by you (which approval shall
not be unreasonably withheld). Such counsel, among other things, shall render
its written opinion to the Company and you as to whether and to what extent you
would be permitted to be indemnified under applicable law and the Company agrees
to abide by such opinion. The Company agrees to pay the reasonable fees of the
Independent Legal Counsel referred to above and to fully indemnify such counsel
against any and all expenses (including attorneys’ fees), claims, liabilities
and damages arising out of or relating to this Indemnification Undertaking or
its engagement pursuant hereto. For purposes of this Indemnification
Undertaking, “Independent Legal Counsel” shall mean an attorney or firm of
attorneys who shall not have otherwise performed services for the Company or you
within the last three years (other than with respect to matters concerning your
rights under this Indemnification Undertaking, or of other indemnities under
similar indemnification undertakings).
     14. If for the validation of any of the undertakings in this
Indemnification Undertaking any act, resolution, approval or other procedure is
required, the Company undertakes to cause them to be done or adopted in a manner
which will enable the Company to fulfill all its undertakings as aforesaid.
     15. For the avoidance of doubt, it is hereby clarified that nothing
contained in this Indemnification Undertaking derogates from the Company’s right
to indemnify you post factum for any amounts which you may be obligated to pay
as set forth in Section 1 above without the limitations set forth in Sections 5
and 6 above.
     16. If any undertaking included in this Indemnification Undertaking is held
invalid or unenforceable, such invalidity or unenforceability will not affect
any of the other undertakings which will remain in full force and effect.
Furthermore, if such invalid or unenforceable undertaking may be modified or
amended so as to be valid and enforceable as a matter of law, such undertaking
will be deemed to have been modified or amended, and any competent court or
arbitrator are hereby authorized to modify or amend such undertaking, so as to
be valid and enforceable to the maximum extent permitted by law.
     17. This Indemnification Undertaking and the agreements herein shall be
governed by and construed and enforced in accordance with the laws of the State
of Israel.
     18. This Indemnification Undertaking cancels any preceding letter of
indemnification or arrangement for indemnification that may have been issued to
you by the Company.
     19. Neither the settlement nor termination of any proceeding nor the
failure of the Company to award indemnification or to determine that
indemnification is payable shall create an adverse presumption that you are not
entitled to indemnification hereunder. In addition, the termination of any
proceeding by judgment or order (unless such judgment or order provides so
specifically) or settlement, shall not create a presumption that you did not act
in good faith and in a manner which you reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
action or proceeding, had reasonable cause to believe that your action was
unlawful.
     20. This Indemnification Undertaking shall be (a) binding upon all
successors and assigns of the Company (including any transferee of all or a
substantial portion of the business, stock and/or assets of the Company and any
direct or indirect successor by

4



--------------------------------------------------------------------------------



 



merger or consolidation or otherwise by operation of law), and (b) binding on
and shall inure to the benefit of your heirs, personal representatives,
executors and administrators. This Indemnification Undertaking shall continue
for your benefit and your heirs’, personal representatives’, executors’ and
administrators’ benefit after you cease to be a director or office holder of the
Company.
     21. Except with respect to changes in the governing law which expand your
right to be indemnified by the Company, no supplement, modification or amendment
of this Indemnification Undertaking shall be binding unless executed in writing
by each of the parties hereto. No waiver of any of the provisions of this
Indemnification Undertaking shall be deemed or shall constitute a waiver of any
other provisions of this Indemnification Undertaking (whether or not similar),
nor shall such waiver constitute a continuing waiver.
     This Indemnification Undertaking is being issued to you pursuant to the
resolutions adopted by the Audit Committee of the Company on March 10, 2009, the
Board of Directors of the Company on March 10, 2009 and by the shareholders of
the Company on May 18, 2009. The Board of Directors has determined, based on the
current activity of the Company, that the total amount of indemnification stated
in Section 6 is reasonable and that the events listed in Schedule A are
reasonably anticipated.
     Kindly sign and return the enclosed copy of this letter to acknowledge your
agreement to the contents hereof.

            Very truly yours,

Mellanox Technologies Ltd.       By:         Name:  Eyal Waldman      Title:
Date:  Chief Executive Officer
                    , 2009     

          Accepted and agreed to:    
 
             
Name:
       
 
 
 
   
 
       
Date:
  [                    ], 2009    

5



--------------------------------------------------------------------------------



 



Schedule A

1.   Negotiations, execution, delivery and performance of agreements on behalf
of the Company and any subsidiary thereof (a “Subsidiary”) including, inter
alia, any claim or demand made by a customer, supplier, contractor or other
third party transacting any form of business with the Company, its Subsidiaries
or affiliates relating to the negotiations or performance of such transactions,
representations or inducements provided in connection thereto or otherwise.   2.
  Any claim or demand made in connection with any transaction which is not
within the ordinary course of business of either the Company, its subsidiaries
or affiliates, including the sale, lease or purchase of any assets or
businesses.   3.   Anti-competitive acts and acts of commercial wrongdoing.   4.
  Acts in regard of invasion of privacy including with respect to databases and
acts in regard of slander.   5.   Any claim or demand made for actual or alleged
infringement, misappropriation or misuse of any third party’s intellectual
property rights including, but not limited to confidential information, patents,
copyrights, design rights, service marks, trade secrets, copyrights,
misappropriation of ideas by the Company, its Subsidiaries or affiliates.   6.  
Actions taken in connection with the intellectual property of the Company and
any Subsidiary and its protection, including the registration or assertion of
rights to intellectual property and the defense of claims relating thereof.   7.
  Participation and/or non-participation at the Company’s board meetings, bona
fide expression of opinion and/or voting and/or abstention from voting at the
Company’s board meetings.   8.   Approval of corporate actions including the
approval of the acts of the Company’s management, their guidance and their
supervision.   9.   Claims of failure to exercise business judgement and a
reasonable level of proficiency, expertise and care in regard of the Company’s
business.   10.   Violations of securities laws of any jurisdiction, including
without limitation, fraudulent disclosure claims, failure to comply with SEC
and/or the Israeli Securities Authority and/or any stock exchange disclosure or
other rules and any other claims relating to relationships with investors,
shareholders and the investment community and any claims related to the
Sarbanes-Oxley Act of 2002, as amended from time to time.   11.   Any claim or
demand made under any securities laws or by reference thereto, or related to the
failure to disclose any information in the manner or time such information is
required to be disclosed pursuant to such laws, or related to inadequate or
improper disclosure of information to shareholders, or prospective shareholders,
or related to the purchasing, holding or disposition of securities of the
Company or any other investment activity involving or affected by such
securities, including any actions relating to an offer or issuance of securities
of the Company or of its Subsidiaries and/or affiliates to the public by
prospectus or privately by private placement, in Israel or abroad, including the
details that shall be set forth in the documents in connection with execution
thereof.   12.   Violations of laws requiring the Company to obtain regulatory
and governmental licenses, permits and authorizations or laws related to any
governmental grants in any jurisdiction.   13.   Claims in connection with
publishing or providing any information, including any filings with any
governmental authorities, on behalf of the Company in the circumstances required
under any applicable laws.   14.   Any claim or demand made by employees,
consultants, agents or other individuals or entities employed by or providing
services to the Company relating to compensation owed to them or damages or
liabilities suffered by them in connection with such employment or service.  
15.   Resolutions and/or actions relating to employment matters of the Company
and/or its Subsidiaries and/or affiliates.   16.   Events, pertaining to the
employment conditions of employees and to the employer — employee relations,
including the promotion of workers, handling pension arrangements, insurance and
saving funds, options and other benefits.   17.   Any claim or demand made by
any lenders or other creditors or for moneys borrowed by, or other indebtedness
of, the Company, its Subsidiaries or affiliates.

6



--------------------------------------------------------------------------------



 



18.   Any claim or demand made by any third party suffering any personal injury
and/or bodily injury and/or property damage to business or personal property
through any act or omission attributed to the Company, its Subsidiaries or
affiliates, or their respective employees, agents or other persons acting or
allegedly acting on their behalf.   19.   Any claim or demand made directly or
indirectly in connection with complete or partial failure, by the Company or any
Subsidiary or affiliate thereof, or their respective directors, officers and
employees, to pay, report, keep applicable records or otherwise, of any foreign,
federal, state, country, local, municipal or city taxes or other compulsory
payments of any nature whatsoever, including without limitation, income, sales,
use, transfer, excise, value added, registration, severance, stamp, occupation,
customs, duties, real property, personal property, capital stock, social
security, unemployment, disability, payroll or employee withholding or other
withholding, including any interest, penalty or addition thereto, whether
disputed or not.   20.   Any claim or demand made by purchasers, holders,
lessors or other users of products or assets of the Company, or individuals
treated with such products, for damages or losses related to such use or
treatment, and actions in connection with the testing of products developed by
the Company and/or its Subsidiaries or in connection with the distribution,
sale, license or use of such products.   21.   Any administrative, regulatory or
judicial actions, orders, decrees, suits, demands, demand letters, directives,
claims, liens, investigations proceedings or notices of noncompliance or
violation by any governmental entity or other person alleging potential
responsibility or liability (including potential responsibility or liability for
costs of enforcement, investigation, cleanup, governmental response, removal or
remediation, for natural resources damages, property damage, personal injuries,
or penalties or contribution, indemnification, cost recovery, compensation, or
injunctive relief) arising out of, based on or related to (a) the presence of,
release spill, emission, leaking, dumping, pouring, deposit, disposal ,
discharge, leaching or migration into the environment (each a “Release”) or
threatened Release of, or exposure to, any hazardous, toxic, explosive or
radioactive substance, wastes or other substances or wastes of any nature
regulated pursuant to any environmental law, at any location, whether or not
owned, operated, leased or managed by the Company or any of its Subsidiaries, or
(b) circumstances forming the basis of any violation of any environmental law,
environmental permit, license, registration or other authorization required
under applicable environmental and/or public health law.   22.   Actions in
connection with the Company’s development, use, sale, licensing, distribution,
marketing or offer of products and/or services.   23.   Resolutions and/or
actions relating to a merger of the company and/or of its Subsidiaries and/or
affiliates, the issuance of shares or securities exercisable into shares of the
Company, changing the share capital of the Company, formation of subsidiaries,
reorganization, winding up or sale of all or part of the business, operations or
shares the Company.   24.   Resolutions and/or actions relating to investments
in the Company and/or its Subsidiaries and/or affiliated companies and/or the
purchase or sale of assets, including the purchase or sale of companies and/or
businesses, and/or investments in corporate or other entities and/or investments
in traded securities and/or any other form of investment.   25.   Any
administrative, regulatory or judicial actions, orders, decrees, suits, demands,
demand letters, directives, claims, liens, investigations, proceedings or
notices of noncompliance or violation by any governmental entity or other person
alleging the failure to comply with any statute, law, ordinance, rule,
regulation, order or decree of any of its Subsidiaries and/or affiliates, or any
of their respective business operations.   26.   Actions relating to the
operations and management of the Company and/or its Subsidiaries.   27.  
Actions taken in connection with the approval and execution of financial reports
and business reports and the representations made in connection therewith.

28. Any claim or demand, not covered by any of the categories of events
described above, which, pursuant to any applicable law, a director or officer of
the Company may be held liable to any government or agency thereof, or any
person or entity, in connection with actions taken by such director or officer
in such capacity

7